DETAILED ACTION
Claims 1-3, 6-7 and 9-19 (filed 05/04/2022) have been considered in this action.  Claims 1, 11 and 17 have been amended.  Claims 4-5, 8 and 20 have been canceled.  Claims 2-3, 6-7, 9-10, 12-16 and 18-19 have been presented in the same format as previously presented.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to rejection of claims 1-3, 6-7 and 9-19 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The current prior art rejection is considered under 35 U.S.C. 103.
Applicant has argued that “the Dardinski reference does not teach monitoring the model of the control algorithm by detecting an error within the process control system, or editing the alarm limits of the devices in the control algorithm because of an error within the process control system. For instance, the Dardinski reference does not teach that the alarm state of the devices is caused by, or corresponds to, an error within the process control system. That is, the Dardinski reference does not teach that detecting an alarm state in a device of the process control system is equivalent to detecting an error within the process control system” and “the Dardinski reference does not teach monitoring an existing feedback loop associated with an HVAC system by detecting an error within the HVAC system and tuning the parameters associated with the existing feedback loop experiencing the error”.  
The examiner does not find these arguments convincing because the applicant has failed to claim or describe what the scope of “an error within the HVAC system” actually is, or how it would be distinguished from an alarm based on a feedback of a monitored loop.  Applicant’s specification states in paragraph [0032] “Monitoring can include detecting faults (e.g., errors) within the HVAC system and tuning (e.g., adjusting) the parameters of the controller (e.g., the feedback loop) experiencing the fault.”.  This means that any error or fault related to monitored values, parameters, devices, components, or any hardware or software associated with the control of the HVAC system can be considered an “error within the HVAC system” because based on the broadest reasonable interpretation an error within the HVAC system is any error that originates from or is describing an operation of a piece of hardware or software utilized in the control and operation of the HVAC system.  That is, an error in this sense is any performance of the HVAC system that is outside that which is desired or what it is programmed to perform.  A person having ordinary skill would recognize that a system operating within the boundaries of a lo alarm limit and a hi alarm limit is operating normally and as expected, while any time the system operates to indicate the hi or lo alarm, it is operating in error because it is not within the defined boundaries of where the system is programmed to operate.  Applicant has not claimed a particular species of error/fault, nor what is defined by the scope of what an “HVAC system” actually entails.  Based upon the broadest reasonable interpretation, the examiner considered an “HVAC system” to be any and all hardware and software used in the distribution and control of heating, ventilation and air conditioning systems, which includes the various components used in the operation of said heating, ventilation and air conditioning.   The examiner considers that the system of Dardinski which alarms when certain conditions of a feedback loop for an HVAC system are outside of the expected or optimal operating conditions (i.e. a hi alarm, hi hi alarm, lo alarm and lo lo alarm) to read on the idea of an “error within the HVAC system” because the error is the fact that monitored value has gone beyond what is normal, and thus alarms to indicate an error in the operation of the system.  No particular error or fault is claimed by the applicant, and thus under the broadest reasonable interpretation of the alarms of Dardinski are considered to read on the “error within the HVAC system”.  The alarm is “within” the HVAC system because it is a component of the monitored HVAC system of Dardinski that is the cause, or origination point, of the alarm.  
Applicant’s specification further states that “[0033] Tuning the parameter associated with the feedback loop experiencing the fault can be completed using the corresponding loop object. For example, the loop object can alert a user to indicate when a particular parameter is causing the feedback loop to fault. Upon the user being alerted of the fault, the loop object can automatically tune the parameter corresponding to the identified parameter associated with the feedback loop. In another example, the user can manually tune the parameter corresponding to the identified parameter associated with the feedback loop” which means there are two modes of tuning available by the claimed method, that an automatic tuning can occur upon detection of a fault, or that a manual tuning can occur by a user whenever a fault is indicated.  These teachings are in line with the background material section of the specification provided by Dardinski, wherein Dardinski notes “[col 1 line 27] The terms "control" and "control systems" refer to the control of a device or system by monitoring one or more of its characteristics. This is used to insure that output, processing, quality and/or efficiency remain within desired parameters over the course of time. In many control systems, digital data processing or other automated apparatus monitor a device, process or system and automatically adjust its operational parameters. In other control systems, such apparatus monitor the device, process or system and display alarms or other indicia of its characteristics, leaving responsibility for adjustment to the operator”.  Thus Dardinski teaches that it is well-known for a control system that monitor the device, process or system and display alarms that indicate when output, processing, quality or efficiency is outside of what is desired, to leave the tuning of parameters in response to such alarms/errors/faults to a user of said system to alleviate the alarm/error/fault.  In other words, Dardinski is explicitly teaching that it is known for systems that alarm due to a control system for controlling a feedback loop of an HVAC system is in an alarm/error/fault state to indicate such faults to a user so that a manual tuning or adjustment of parameters can be performed to alleviate the cause of the alarm/fault/error.  From this teaching, it would be known that when the alarms of Dardinski occur due to an error/fault condition indicating that expected feedbacks of outputs are beyond a normal operation (i.e. hi alarms, lo alarms, etc.) a user of Dardinski’s would know to adjust the appropriate parameters in response to said alarm/fault/error.  This is in line with the teachings from the instant application in paragraph [0033] noted above and the breadth of what is claimed.  A fault/error is indicated to a user (i.e. an alarm is issued) and the user adjusts the appropriate parameter in response.  The other embodiment noted by the applicant in paragraph [0033] (i.e. automatic adjustment of parameters in response to a fault) is also noted in the same above paragraph of Dardinski.
Additionally, the examiner would further note that the specific details of paragraph [0033] relating to adjustment of the particular parameter causing the error that is the parameter being adjusted is not claimed, as the claim language is much broader than what is described.  The claim merely specifies that the control device “monitor the existing feedback loop, wherein monitoring the existing feedback loop includes detecting an error within the HVAC system and tuning the parameters associated with the existing feedback loop experiencing the error”, thus it is not the specific parameter that caused the error that is required by the claim to be tuned, but any parameter associated with an HVAC system, when that HVAC system has an error, that is tuned.  Any parameter that is associated with a system that is in an alarm/error/fault state reads on the claim.  
For these reasons, the examiner finds that Dardinski teaches all elements of the claims, and all considered claims remain rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) in view of Dardinski.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-7, and 9-19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Dardinski et al. (US 7089530, hereinafter Dardinski).

In regards to Claim 1, Dardinski discloses “A control device associated with a heating, ventilation, and air conditioning (HVAC) system, comprising: a user interface, a memory; and a processor configured to execute executable instructions stored in the memory to:” (Fig. 1 shows controllers 10A, 10B and workstations 11; [col 9 line 7] In a preferred embodiment of the invention, workstation 11 is an engineering workstation or personal computer executing the Windows NT operating system. Though illustrated as being carried out on workstation 11, those skilled in the art will appreciate that the modeling and configuration functions described herein can be executed on suitably configured controllers 10A, 10B (e.g., those having sufficient processing power and interfaces to provide the graphical and other configuration functions described herein); [col 1 line 27] The terms " control" and "control systems" refer to the control of a device or system by monitoring one or more of its characteristics. This is used to insure that output, processing, quality and/or efficiency remain within desired parameters over the course of time. In many control systems, digital data processing or other automated apparatus monitor a device, process or system and automatically adjust its operational parameters....Environmental control finds application in residential, commercial, institutional and industrial settings, where temperature and other environmental factors must be properly maintained; wherein HVAC is well-known to be encompassed by environmental controls [col 3 line 3] The foregoing objects are among those attained by the invention, which provides improved methods and apparatus for configuring process, environmental, industrial and other control systems; [col 3 line 20] An apparatus as described above can be used, for example, to facilitate configuring a process control system. Using a graphical user interface, a user can "drag-and-drop" an object that models one system component (e.g., a printer) onto an object that models another component (e.g., an applications workstation), indicating that the user wishes to establish a relationship between those two objects; [col 10 line 5] Described below is a system, alternately referred to as the IDA Control Algorithm Configurator, the Configurator, IDA, and the like, according to one embodiment of the invention for use modeling and configuring control processes; wherein IDA is used throughout the reference) “receive from a user via the user interface, a selection of an existing feedback loop associated with the HVAC system” (Fig. 71,  73, 76, 88, 89, 91 and [col 21 line 64] the user picks an already existing object type in the type hierarchy to act as its "template" type, or object type to be used to create from. The user can create a new object type from an existing one in two ways: Copy. In this create method, the new object type is created by copying the existing object type, and is instantiated in the type hierarchy at the same level as the object type which was copied; [col 3 line 6] such apparatus employ "connection" objects (or other data and/or programming constructs) that indicate the permissibility of relationships between other types of objects...Those other objects can, for example, represent entities within any of (i) a controlled system, (ii) a control system, (iii) an apparatus for configuring the control system, (iv) a control level hierarchy. Such entities include, by way of non-limiting example, field devices, control processors, blocks, loops, compounds, historians, object type category, display placeholders, graphical display entities, and reports; [col 19 line 1] In the example shown in FIG. 14 are all examples of type categories. Within the category Block Types, AIN Block, AOUT Block, and PID Block are examples of implementation-standard object types; wherein a PID is a well-known type of feedback loop control using proportional, integral and derivative functions of the feedback to control the system to the set point;) “create, using information typed by the user into a plurality of data entry fields displayed on the user interface, a new loop object corresponding to the existing feedback loop;” (figures 11, 12, 15, 41, 48-49, 62, 69, 77, 80-82, 102, 114, etc. all of which show dialog boxes with text information that a user can edit; [col 16 line 30] The second user interface is a generic Parameter Property Sheet mechanism which is used whenever anyone needs to edit the Value attribute of a parameter on any object. The property sheet can appear as FIG. 12. When the user double-clicks on a Parameterized Object, or in some other way activates an editing session on a Parameterized Object, a property sheet is created and displayed by the Framework. The individual property pages within the sheet correspond to each Parameter Group found to be associated with the object being edited. Each page, in turn, displays only those parameters which have been associated to the corresponding Parameter Group.  The current values of each parameter in the group are displayed, providing the user with the ability to change the values of configurable parameters, possibly creating Parameter Override objects. The "look-and-feel" of each parameter value displayed on the property page is determined by the edit control type which was associated with the corresponding Parameter Definition.  Some parameter values (such as an entire sequence block) require something more sophisticated in order to edit it. In these cases, a button containing an ellipses ( . . . ) appear next to the field, and when pressed, display the appropriate editor. In the event that a Parameter value is derived from a user-specified formula, the formula is also displayed, and allowed to be changed, on the property page [col 21 line 64] the user picks an already existing object type in the type hierarchy to act as its "template" type, or object type to be used to create from. The user can create a new object type from an existing one in two ways: Copy. In this create method, the new object type is created by copying the existing object type, and is instantiated in the type hierarchy at the same level as the object type which was copied; [col 9 line 27] Network 14 provides a communications medium permitting the downloading of control algorithms and other configuration information to controllers 10A, 10B, e.g., from workstation 11. It can also of provide a medium for uploading information from controllers 10A, 10B to those other digital data processors 11, 16. Still further, it can provide a medium for communications, real-time or otherwise, between the controllers 10A, 10B and other devices, e.g., workstation 11 and server 16. Though illustrated to represent a LAN, WAN, or global network (Internet), [col 54 line 25] To make a modification to one or more objects, the user locks the object(s), reserving a copy of the current version of the object(s), and placing this copy into the user's personal workspace. This copy cannot be seen by other users of the system. Once locked, an object is only available for read access by other IDA users; [col 54 line 45] When the user finishes editing the object(s), they are preferably placed back into the appropriate database in order for other users to be able to see the modifications. This act of placing edited objects back into the database is referred to as a commit, or check-in, process. During the check-in process, the user may elect to keep the object locked, or to release the lock completely, thereby allowing other users to modify it once the act of check-in is completed; wherein a new object is created when copied, or when being edited/modified; the examiner considers the facts that an HVAC system is ‘existing’ or ‘new’ to both be taught by Dardinski as the configuration of a controller in relation to a feedback loop sees no difference in whether the loop is ‘existing’ or ‘new’) “wherein the newly created loop object includes a set of parameters which correspond to a number of parameters associated with the existing feedback loop” ([col 10 line 53] Almost all objects in IDA are parameterized--i.e., their type is determined by the parameter set they support, and the data that these objects represent is contained within their associated parameters. Parameterized objects have the capability to inherit their parameter set from another Parameterized Object which acts as the definition for the new object. A Parameterized Object's definition is, itself, a Parameterized Object....Parameterized Objects support data inheritance--a Parameterized Object inherits its structure and default values from its defining object. Any object can override the default value of various attributes of an associated Parameter. Referred to as parameter instantiation by exception, only the Parameter attributes that differ from their defaults are instantiated, and attached to the object. Parameters associated with a Parameterized Object can also be changed by the application of a modifier object, effectively overriding the default value(s) of any matching Parameters; wherein when copied from an existing parameterized object, the parameters are inherited and thus correspond to those from which it is copied) “map the newly created feedback loop object to the existing feedback loop, wherein each individual parameter of the set of parameters included in the newly created loop object is mapped to a corresponding individual parameter of the number of parameters associated with the existing feedback loop” ([col 4 line 24] Such apparatus can automatically establish parameter-to-parameter connections of selected objects by comparing the types of those parameters with valid pairings identified in a connection object. To continue the above example, once a relationship is validated between AIN and PID objects and once the nature of that relationship (source/sink) is determined, an apparatus according to this aspect of the invention can form a connection or relationship between the PNT (point) output of the AIN object and the MEAS (measurement) input of the PID object; [col 4 line 45] the invention provide apparatus as described above in which establishment of certain connections (e.g., "master" connections) between parameters automatically causes others ("slave" connections) to be established. By way of example, once a connection is established between the PNT parameter of an AIN object and the MEAS input parameter of a PID object, "slave" connections are made between related parameter pairs (e.g., low and high scale parameters) of these objects. Slave connections are automatically updated or destroyed when the corresponding master connection is updated or destroyed; wherein connecting and mapping are considered the same thing, as it is the establishment of relationships between the physical objects and the digital representations; [col 122 line 52] A Tag List Row represents a physical I/O connection point on an FBM Module. It's primary function is to map I/O points to Block I/O parameters, such a an AIN MEAS input parameter) “and monitor the existing feedback loop, wherein monitoring the existing feedback loop includes detecting an error within the HVAC system and tuning the parameters associated with the existing feedback loop experiencing the error” ([col 1 line 27] The terms "control" and "control systems" refer to the control of a device or system by monitoring one or more of its characteristics. This is used to insure that output, processing, quality and/or efficiency remain within desired parameters over the course of time. In many control systems, digital data processing or other automated apparatus monitor a device, process or system and automatically adjust its operational parameters. In other control systems, such apparatus monitor the device, process or system and display alarms or other indicia of its characteristics, leaving responsibility for adjustment to the operator; [col 82 line 25] Using the dialog presented in FIG. 77, users can connect Block parameters in Simple Loops and Template-Derived Loops to parameters in other Blocks in the loop, parameters in blocks outside of the loop, I/O points from a Tag List, or "expose" the parameter as a tuning parameter of the loop. When the user is making connections within a Loop Template or Composite Block Definition, the connection definition portion of the Connection Dialog looks like FIG. 78. Users can only make internal connections or expose parameters as tuning parameters for templates and definitions. FIG. 79 shows the connection definition portion of the dialog when the user has decided to expose a parameter as a tuning parameter or for external connection for a Composite Block... Users may select "Edit Parameters . . . " from the context menu of any block. This brings up the property sheet for the block as shown in FIG. 70. From the Parameter Property Sheet, the user can modify values for the Parameters of the selected Block. For Composite Blocks and Template-derived Loops, the user is presented with a dialog like that in FIG. 81. From this dialog, the user can set values for the "exposed" parameters of any contained block.  Refer to Part 1 for a more complete description of Property sheets. The pull-down list box shown on the Composite Block Property sheet is a shortcut to navigate to all the internal Block parameters which are exposed. An alternative to this approach is to group all the exposed parameters onto separate Property sheet pages, grouped by Block. The pull-down menu is also useful to incorporate in the Property sheet for Simple Loops, as a shortcut to access Block parameters without having to navigate the Loop drawing).

In regards to Claim 2, Dardinski discloses “The control device of claim 1, wherein the processor is configured to execute the instructions to send instructions to an additional control device associated with the existing feedback loop to execute the mapping” ([col 9 line 27] Network 14 provides a communications medium permitting the downloading of control algorithms and other configuration information to controllers 10A, 10B, e.g., from workstation 11. It can also of provide a medium for uploading information from controllers 10A, 10B to those other digital data processors 11, 16; wherein because the control algorithms can be both uploaded and downloaded, an algorithm can copied and moved to another control device).

In regards to Claim 3, Dardinski discloses “The control device of claim 1, wherein the control device associated with the HVAC system is located remotely from the HVAC system” (Fig. 1 shows that workstations 11 is remote because it must connect over network 14; [col 1 line 39] Control is used in a number of fields. Process control, for example, is typically employed in the manufacturing sector for process, repetitive and discrete manufactures, though, it also has wide application in utility and other service industries. Environmental control finds application in residential, commercial, institutional and industrial settings, where temperature and other environmental factors must be properly maintained. Control is also used in articles of manufacture, from toasters to aircraft, to monitor and control device operation; [col 8 line 56] The system of FIG. 1 includes a workstation 11 that is coupled to one or more controllers 10A, 10B on which reside process control systems for monitoring and/or controlling one or more processes 12A, 12B. These may represent independent processes or different aspects of the same or related processes. Moreover, the processes 12A, 12B may reside within a single plant, site or area, cell or unit or, conversely, they may dispersed among many plants, sites, areas, cell or units). 

In regards to Claim 6, Dardinski discloses “The control device of claim 1, wherein the existing feedback loop controls a component of the HVAC system that controls an element of a zone of a facility” ([col 12 line 55] a loop could collect both blocks and connections, whereas a compound could have a separate collection of blocks for each control zone; wherein a control zone is considered a zone of a facility; [col 8 line 56] The system of FIG. 1 includes a workstation 11 that is coupled to one or more controllers 10A, 10B on which reside process control systems for monitoring and/or controlling one or more processes 12A, 12B. These may represent independent processes or different aspects of the same or related processes. Moreover, the processes 12A, 12B may reside within a single plant, site or area, cell or unit or, conversely, they may dispersed among many plants, sites, areas, cell or units; wherein different areas are considered different zones).

In regards to Claim 7, Dardinski discloses “The control device of claim 6, wherein the element includes at least one of air temperature, pressure, humidity, and air quality of the zone” ([col 1 line 49] Modern day control systems typically include a combination of field devices, control devices, and controllers, the functions of which may overlap or be combined. Field devices include temperature, flow and other sensors that measure characteristics of the device, process or system being controlled. Control devices include valves, actuators, and the like, that control the device, process or system itself; [col 1 line 39] Control is used in a number of fields. Process control, for example, is typically employed in the manufacturing sector for process, repetitive and discrete manufactures, though, it also has wide application in utility and other service industries. Environmental control finds application in residential, commercial, institutional and industrial settings, where temperature and other environmental factors must be properly maintained).  

In regards to Claim 9, Dardinski discloses “The control device of claim 1, wherein the HVAC system is an existing HVAC system” ([col 2 line 43] One well known process control system configurator is that provided with the I/A Series.RTM. (hereinafter, "IAS" or "I/A") systems, marketed by the assignee hereof. These provide a graphical interface (FoxCAE) permitting an engineer to model a process hierarchically and to define a control algorithm from that hierarchy. Multiple editors are provided for defining and modifying modules within the hierarchy; wherein modifying modules means the system was existing; [col 22 line 28] To edit an existing instance of an Object Type, a dialog similar to the one shown in FIG. 15 is displayed, already populated with the information dealing with this object type (i.e., the configurable, assignable and/or downloadable flags checkboxes are selected appropriately); [col 61 line 67] A version control utility is provided in order to reduce the amount of old version information contained within the system, an operation which may be referred to as compaction. Generally speaking, compaction consists of two distinctly different operations: 1. Collapse. This operation removes version information between two dates. Intermediate versions are deleted, and revisions during the collapsed period are concatenated. Typically, a system is collapsed as a major change (which may require several intermediate check-out and check-in cycles) is commissioned. A collapse at that time acts to delete the details of the changes done during the development phase, while retaining the overall revision and change information; wherein versioning keeps a history of edits, and thus the loop must have been existing in order to have a version history).

In regards to Claim 10, Dardinski teaches “The control device of claim 1, wherein the HVAC system is a new HVAC system” ([col 15 line 16] In FIG. 8, an object Foxboro_PID is associated with two groups, A and B. Group A contains two parameters, X and Y, while Group B contains parameters M and N. A new object is created, using Foxboro_PID as it's definition object. A new group, C, has been defined for My_PID, which contains parameters W and X. A new parameter, Z, has been added to the inherited group, A; wherein becaue the MY_PID is a new object, it is for a new HVAC system; the examiner considers the facts that an HVAC system is 'new' or 'existing' to be inconsequential, as Dardinski teaches means for configuring both; [col 61 line 67] A version control utility is provided in order to reduce the amount of old version information contained within the system, an operation which may be referred to as compaction. Generally speaking, compaction consists of two distinctly different operations: 1. Collapse. This operation removes version information between two dates. Intermediate versions are deleted, and revisions during the collapsed period are concatenated. Typically, a system is collapsed as a major change (which may require several intermediate check-out and check-in cycles) is commissioned. A collapse at that time acts to delete the details of the changes done during the development phase, while retaining the overall revision and change information; wherein commissioning for a major event would include new install, as defined by the applicant).

In regards to Claim 11, dardinski discloses “A non-transitory computer readable medium having computer readable instructions stored thereon that are executable by a processor to:” ([col 8 line 65] Workstation 11 represents an engineering workstation, personal computer, mainframe computer or other digital data processing device suitable for operation in accord with the methods described herein for purposes of modeling a control system and configuring controllers 10A, 10B or other control or controlled apparatus in accord with the teachings herein. In a preferred embodiment of the invention, workstation 11 is an engineering workstation or personal computer executing the Windows NT operating system. Though illustrated as being carried out on workstation 11, those skilled in the art will appreciate that the modeling and configuration functions described herein can be executed on suitably configured controllers 10A, 10B (e.g., those having sufficient processing power and interfaces to provide the graphical and other configuration functions described herein; wherein a computer and controller are well known to use non-transitory memory for programming instructions) “receive from a user via the user interface of a control device associated with a heating ventilation and air conditioning (HVAC) system, a selection of an existing feedback loop associated the HVAC system” ([col 1 line 27] The terms " control" and "control systems" refer to the control of a device or system by monitoring one or more of its characteristics. This is used to insure that output, processing, quality and/or efficiency remain within desired parameters over the course of time. In many control systems, digital data processing or other automated apparatus monitor a device, process or system and automatically adjust its operational parameters....Environmental control finds application in residential, commercial, institutional and industrial settings, where temperature and other environmental factors must be properly maintained [col 3 line 3] The foregoing objects are among those attained by the invention, which provides improved methods and apparatus for configuring process, environmental, industrial and other control systems; Fig. 71,  73, 88, 89, 91 and [col 21 line 64] the user picks an already existing object type in the type hierarchy to act as its "template" type, or object type to be used to create from. The user can create a new object type from an existing one in two ways: Copy. In this create method, the new object type is created by copying the existing object type, and is instantiated in the type hierarchy at the same level as the object type which was copied; [col 3 line 6] such apparatus employ "connection" objects (or other data and/or programming constructs) that indicate the permissibility of relationships between other types of objects...Those other objects can, for example, represent entities within any of...loops; [col 19 line 1] In the example shown in FIG. 14 are all examples of type categories. Within the category Block Types, AIN Block, AOUT Block, and PID Block are examples of implementation-standard object types; wherein a PID is a well-known type of feedback loop control using proportional, integral and derivative functions of the feedback to control the system to the set point) “create, using information typed by the user into a plurality of data entry fields displayed on the user interface, a new loop object corresponding to the existing feedback loop associated with a heating, ventilation, and air conditioning (HVAC) system” (figures 11, 12, 15, 41, 48-49, 62, 69, 77, 80-82, 102, 114, etc. all of which show dialog boxes with text information that a user can edit; [col 16 line 30] The second user interface is a generic Parameter Property Sheet mechanism which is used whenever anyone needs to edit the Value attribute of a parameter on any object. The property sheet can appear as FIG. 12. When the user double-clicks on a Parameterized Object, or in some other way activates an editing session on a Parameterized Object, a property sheet is created and displayed by the Framework. The individual property pages within the sheet correspond to each Parameter Group found to be associated with the object being edited. Each page, in turn, displays only those parameters which have been associated to the corresponding Parameter Group.  The current values of each parameter in the group are displayed, providing the user with the ability to change the values of configurable parameters, possibly creating Parameter Override objects. The "look-and-feel" of each parameter value displayed on the property page is determined by the edit control type which was associated with the corresponding Parameter Definition.  Some parameter values (such as an entire sequence block) require something more sophisticated in order to edit it. In these cases, a button containing an ellipses ( . . . ) appear next to the field, and when pressed, display the appropriate editor. In the event that a Parameter value is derived from a user-specified formula, the formula is also displayed, and allowed to be changed, on the property page [col 54 line 25] To make a modification to one or more objects, the user locks the object(s), reserving a copy of the current version of the object(s), and placing this copy into the user's personal workspace. This copy cannot be seen by other users of the system. Once locked, an object is only available for read access by other IDA users; [col 9 line 27] Network 14 provides a communications medium permitting the downloading of control algorithms and other configuration information to controllers 10A, 10B, e.g., from workstation 11. It can also of provide a medium for uploading information from controllers 10A, 10B to those other digital data processors 11, 16. Still further, it can provide a medium for communications, real-time or otherwise, between the controllers 10A, 10B and other devices, e.g., workstation 11 and server 16. Though illustrated to represent a LAN, WAN, or global network (Internet),  [col 54 line 45] When the user finishes editing the object(s), they are preferably placed back into the appropriate database in order for other users to be able to see the modifications. This act of placing edited objects back into the database is referred to as a commit, or check-in, process. During the check-in process, the user may elect to keep the object locked, or to release the lock completely, thereby allowing other users to modify it once the act of check-in is completed; [col 15 line 16] In FIG. 8, an object Foxboro_PID is associated with two groups, A and B. Group A contains two parameters, X and Y, while Group B contains parameters M and N. A new object is created, using Foxboro_PID as it's definition object. A new group, C, has been defined for My_PID, which contains parameters W and X. A new parameter, Z, has been added to the inherited group, A; wherein because the MY_PID is a new object, it is for a new HVAC system; the examiner considers the facts that an HVAC system is ‘existing’ or ‘new’ to both be taught by Dardinski as the configuration of a controller in relation to a feedback loop sees no difference in whether the loop is ‘existing’ or ‘new’) “configure a set of parameters associated with the newly created loop object” ([col 4 line 18] According to further aspects of the invention, aspects of the invention pertain to configuration apparatus paralleling those described above, in which connection objects identify permissible combinations of parameter types (as opposed to, or in addition to, object types) that can form valid parent/child and source/sink relationships; [col 10 line 53] Almost all objects in IDA are parameterized--i.e., their type is determined by the parameter set they support, and the data that these objects represent is contained within their associated parameters. Parameterized objects have the capability to inherit their parameter set from another Parameterized Object which acts as the definition for the new object. A Parameterized Object's definition is, itself, a Parameterized Object....Parameterized Objects support data inheritance--a Parameterized Object inherits its structure and default values from its defining object. Any object can override the default value of various attributes of an associated Parameter. Referred to as parameter instantiation by exception, only the Parameter attributes that differ from their defaults are instantiated, and attached to the object. Parameters associated with a Parameterized Object can also be changed by the application of a modifier object, effectively overriding the default value(s) of any matching Parameters; wherein when copied from an existing parameterized object, the parameters are inherited and thus correspond to those from which it is copied) “map the set of parameters associated with the newly created loop object to a corresponding set of parameters associated with the existing feedback loop” ([col 4 line 24] Such apparatus can automatically establish parameter-to-parameter connections of selected objects by comparing the types of those parameters with valid pairings identified in a connection object. To continue the above example, once a relationship is validated between AIN and PID objects and once the nature of that relationship (source/sink) is determined, an apparatus according to this aspect of the invention can form a connection or relationship between the PNT (point) output of the AIN object and the MEAS (measurement) input of the PID object; [col 4 line 45] the invention provide apparatus as described above in which establishment of certain connections (e.g., "master" connections) between parameters automatically causes others ("slave" connections) to be established. By way of example, once a connection is established between the PNT parameter of an AIN object and the MEAS input parameter of a PID object, "slave" connections are made between related parameter pairs (e.g., low and high scale parameters) of these objects. Slave connections are automatically updated or destroyed when the corresponding master connection is updated or destroyed; wherein connecting and mapping are considered the same thing, as it is the establishment of relationships between the physical objects and the digital representations; [col 122 line 52] A Tag List Row represents a physical I/O connection point on an FBM Module. It's primary function is to map I/O points to Block I/O parameters, such a an AIN MEAS input parameter) “wherein each individual parameter of the set of parameters associated with the newly created loop object is mapped to a corresponding individual parameter of the corresponding set of parameters associated with the existing loop” ([col 10 line 53] Almost all objects in IDA are parameterized--i.e., their type is determined by the parameter set they support, and the data that these objects represent is contained within their associated parameters. Parameterized objects have the capability to inherit their parameter set from another Parameterized Object which acts as the definition for the new object. A Parameterized Object's definition is, itself, a Parameterized Object....Parameterized Objects support data inheritance--a Parameterized Object inherits its structure and default values from its defining object. Any object can override the default value of various attributes of an associated Parameter. Referred to as parameter instantiation by exception, only the Parameter attributes that differ from their defaults are instantiated, and attached to the object. Parameters associated with a Parameterized Object can also be changed by the application of a modifier object, effectively overriding the default value(s) of any matching Parameters; wherein when copied from an existing parameterized object, the parameters are inherited and thus correspond to those from which it is copied) “and monitor the existing feedback loop, wherein monitoring the existing feedback loop includes detecting an error within the HVAC system and tuning the parameters associated with the existing feedback loop experiencing the error” ([col 1 line 27] The terms "control" and "control systems" refer to the control of a device or system by monitoring one or more of its characteristics. This is used to insure that output, processing, quality and/or efficiency remain within desired parameters over the course of time. In many control systems, digital data processing or other automated apparatus monitor a device, process or system and automatically adjust its operational parameters. In other control systems, such apparatus monitor the device, process or system and display alarms or other indicia of its characteristics, leaving responsibility for adjustment to the operator; [col 82 line 25] Using the dialog presented in FIG. 77, users can connect Block parameters in Simple Loops and Template-Derived Loops to parameters in other Blocks in the loop, parameters in blocks outside of the loop, I/O points from a Tag List, or "expose" the parameter as a tuning parameter of the loop. When the user is making connections within a Loop Template or Composite Block Definition, the connection definition portion of the Connection Dialog looks like FIG. 78. Users can only make internal connections or expose parameters as tuning parameters for templates and definitions. FIG. 79 shows the connection definition portion of the dialog when the user has decided to expose a parameter as a tuning parameter or for external connection for a Composite Block... Users may select "Edit Parameters . . . " from the context menu of any block. This brings up the property sheet for the block as shown in FIG. 70. From the Parameter Property Sheet, the user can modify values for the Parameters of the selected Block. For Composite Blocks and Template-derived Loops, the user is presented with a dialog like that in FIG. 81. From this dialog, the user can set values for the "exposed" parameters of any contained block.  Refer to Part 1 for a more complete description of Property sheets. The pull-down list box shown on the Composite Block Property sheet is a shortcut to navigate to all the internal Block parameters which are exposed. An alternative to this approach is to group all the exposed parameters onto separate Property sheet pages, grouped by Block. The pull-down menu is also useful to incorporate in the Property sheet for Simple Loops, as a shortcut to access Block parameters without having to navigate the Loop drawing)..

In regards to Claim 12, Dardinski discloses “The computer readable medium of claim 11, wherein the instructions are executable by the processor to receive the selection of the existing feedback loop from a set of existing feedback loops associated with the HVAC system” ([col 104 line 17] The purpose of the tag list is to provide data for the construction of control loops. The bulk loop generation facility (initiated from the Tag List Editor) uses items in the Tag List Rows as input. Normally, each row in the Tag List represents an input or output point in the plant, designated by FBM and point number. One column in the table identifies the Loop Template associated with this I/O point. Multiple rows which specify the same Loop Template are allowed. The bulk generation process uses the specified Loop Template and the Tag List to construct the blocks which comprise the loop. When the user selects one or more Tag List rows and requests loop generation, the data contained in the Tag List is "attached" to the Loop Template(s) designated by the Tag List Row, the data contained in the row is propagated to the Blocks in the Loop Template using the rules specified by the Loop Template, the Blocks and Connections specified in the Template are generated and the result is stored as a "Template Derived Loop"; [col 103 line 47] A tag list is a collection of data describing the physical I/O, its labeling, its connection with the DCS (Distributed Control System) and the loops involved in controlling the process using the I/O. It is sometimes the output from (or the input to) a Plant Design System, such as the InToolS.TM. product of Intergraph Corporation).

In regards to Claim 13, Dardinski discloses “The computer readable medium of claim 11, wherein the instructions are executable by the processor to monitor a component of the HVAC system associated with the existing feedback loop” ([col 9 line 53] The algorithm 28 is exercised by controller 10A to control process 12A. The algorithm 28 includes blocks or other entities 29, 30, 32, that model field devices, control devices and other elements within process 12A and that monitor and/or control the states and interactions between those entities).

In regards to Claim 14, Dardinski discloses “The computer readable medium of claim 13, wherein the instructions are executable by the processor to display details corresponding to the monitored component” ([col 10 line 5] Described below is a system, alternately referred to as the IDA Control Algorithm Configurator, the Configurator, IDA, and the like, according to one embodiment of the invention for use modeling and configuring control processes. Referring to FIG. 3, the Configurator includes a Framework, a Database, a project manager and a set of editors. The Framework provides common resources, such as menus, toolbars, dialogs, and security services, used by the editors to manipulate, display and report configuration data stored in the IDA database. In one preferred practice of the invention, the IDA Control Algorithm Configurator and Framework are packaged as a single application. This software package can be installed on either a stand-alone PC, workstation (e.g., element 11 of FIG. 1) or other digital data processor, e.g., running Windows NT or any other suitable operating system; [col 10 line 40] FIG. 5 presents the primary component parts of the overall IDA Framework object model. The model may be broken into two major areas: 1. Parameterized Objects. 2. Framework Services, which are provided in order to allow controlled access to those objects, and how they might be used to display, print and otherwise manipulate Parameterized Objects).

In regards to Claim 15, Dardinski discloses “The computer readable medium of claim 11, wherein the instructions are executable by the processor to tune a parameter of the set of parameters associated with the feedback loop” ([col 3 line 1] The foregoing objects are among those attained by the invention, which provides improved methods and apparatus for configuring process, environmental, industrial and other control systems. In one aspect, such apparatus employ "connection" objects (or other data and/or programming constructs) that indicate the permissibility of relationships between other types of objects. The apparatus validate potential relationships between those other objects by comparing their types with the permissible combinations identified in connection objects.  Those other objects can, for example, represent entities within any of (i) a controlled system, (ii) a control system, (iii) an apparatus for configuring the control system, (iv) a control level hierarchy. Such entities include, by way of non-limiting example, field devices, control processors, blocks, loops, compounds, historians, object type category, display placeholders, graphical display entities, and reports).

In regards to Claim 16, Dardinski discloses “The computer readable medium of claim 11, wherein the instructions are executable by the processor to automatically map the set of parameters associated with the newly created loop object to the corresponding set of parameters associated with the existing feedback loop” ([col 4 line 23] Such apparatus can automatically establish parameter-to-parameter connections of selected objects by comparing the types of those parameters with valid pairings identified in a connection object. To continue the above example, once a relationship is validated between AIN and PID objects and once the nature of that relationship (source/sink) is determined, an apparatus according to this aspect of the invention can form a connection or relationship between the PNT (point) output of the AIN object and the MEAS (measurement) input of the PID object; [col 4 line 45] Still further aspects of the invention provide apparatus as described above in which establishment of certain connections (e.g., "master" connections) between parameters automatically causes others ("slave" connections) to be established. By way of example, once a connection is established between the PNT parameter of an AIN object and the MEAS input parameter of a PID object, "slave" connections are made between related parameter pairs (e.g., low and high scale parameters) of these objects. Slave connections are automatically updated or destroyed when the corresponding master connection is updated or destroyed.).

In regards to Claim 17, Dardinski discloses “A method for mapping a loop object to an identified feedback loop, comprising: receiving, by a control device  associated with a heating, ventilation and air conditioning (HVAC) system from a user via a user interface of the control device, a selection of an existing feedback loop associated with the HVAC system” ([col 1 line 27] The terms " control" and "control systems" refer to the control of a device or system by monitoring one or more of its characteristics. This is used to insure that output, processing, quality and/or efficiency remain within desired parameters over the course of time. In many control systems, digital data processing or other automated apparatus monitor a device, process or system and automatically adjust its operational parameters....Environmental control finds application in residential, commercial, institutional and industrial settings, where temperature and other environmental factors must be properly maintained [col 3 line 3] The foregoing objects are among those attained by the invention, which provides improved methods and apparatus for configuring process, environmental, industrial and other control systems; Fig. 71,  73, 88, 89, 91 and [col 21 line 64] the user picks an already existing object type in the type hierarchy to act as its "template" type, or object type to be used to create from. The user can create a new object type from an existing one in two ways: Copy. In this create method, the new object type is created by copying the existing object type, and is instantiated in the type hierarchy at the same level as the object type which was copied; [col 3 line 6] such apparatus employ "connection" objects (or other data and/or programming constructs) that indicate the permissibility of relationships between other types of objects...Those other objects can, for example, represent entities within any of...loops; [col 19 line 1] In the example shown in FIG. 14 are all examples of type categories. Within the category Block Types, AIN Block, AOUT Block, and PID Block are examples of implementation-standard object types; wherein a PID is a well-known type of feedback loop control using proportional, integral and derivative functions of the feedback to control the system to the set point)  “creating, by the control device using information typed by the user into a plurality of data entry fields displayed on the user interface, a new loop object corresponding to the existing feedback loop” ((figures 11, 12, 15, 41, 48-49, 62, 69, 77, 80-82, 102, 114, etc. all of which show dialog boxes with text information that a user can edit; [col 16 line 30] The second user interface is a generic Parameter Property Sheet mechanism which is used whenever anyone needs to edit the Value attribute of a parameter on any object. The property sheet can appear as FIG. 12. When the user double-clicks on a Parameterized Object, or in some other way activates an editing session on a Parameterized Object, a property sheet is created and displayed by the Framework. The individual property pages within the sheet correspond to each Parameter Group found to be associated with the object being edited. Each page, in turn, displays only those parameters which have been associated to the corresponding Parameter Group.  The current values of each parameter in the group are displayed, providing the user with the ability to change the values of configurable parameters, possibly creating Parameter Override objects. The "look-and-feel" of each parameter value displayed on the property page is determined by the edit control type which was associated with the corresponding Parameter Definition.  Some parameter values (such as an entire sequence block) require something more sophisticated in order to edit it. In these cases, a button containing an ellipses ( . . . ) appear next to the field, and when pressed, display the appropriate editor. In the event that a Parameter value is derived from a user-specified formula, the formula is also displayed, and allowed to be changed, on the property page [col 54 line 25] To make a modification to one or more objects, the user locks the object(s), reserving a copy of the current version of the object(s), and placing this copy into the user's personal workspace. This copy cannot be seen by other users of the system. Once locked, an object is only available for read access by other IDA users; [col 9 line 27] Network 14 provides a communications medium permitting the downloading of control algorithms and other configuration information to controllers 10A, 10B, e.g., from workstation 11. It can also of provide a medium for uploading information from controllers 10A, 10B to those other digital data processors 11, 16. Still further, it can provide a medium for communications, real-time or otherwise, between the controllers 10A, 10B and other devices, e.g., workstation 11 and server 16. Though illustrated to represent a LAN, WAN, or global network (Internet), [col 54 line 45] When the user finishes editing the object(s), they are preferably placed back into the appropriate database in order for other users to be able to see the modifications. This act of placing edited objects back into the database is referred to as a commit, or check-in, process. During the check-in process, the user may elect to keep the object locked, or to release the lock completely, thereby allowing other users to modify it once the act of check-in is completed; [col 15 line 16] In FIG. 8, an object Foxboro_PID is associated with two groups, A and B. Group A contains two parameters, X and Y, while Group B contains parameters M and N. A new object is created, using Foxboro_PID as it's definition object. A new group, C, has been defined for My_PID, which contains parameters W and X. A new parameter, Z, has been added to the inherited group, A; wherein because the MY_PID is a new object, it is for a new HVAC system; the examiner considers the facts that an HVAC system is ‘existing’ or ‘new’ to both be taught by Dardinski as the configuration of a controller in relation to a feedback loop sees no difference in whether the loop is ‘existing’ or ‘new’) “configuring, by the control device, a set of parameters associated with the newly created loop object;” ([col 4 line 18] According to further aspects of the invention, aspects of the invention pertain to configuration apparatus paralleling those described above, in which connection objects identify permissible combinations of parameter types (as opposed to, or in addition to, object types) that can form valid parent/child and source/sink relationships; [col 10 line 53] Almost all objects in IDA are parameterized--i.e., their type is determined by the parameter set they support, and the data that these objects represent is contained within their associated parameters. Parameterized objects have the capability to inherit their parameter set from another Parameterized Object which acts as the definition for the new object. A Parameterized Object's definition is, itself, a Parameterized Object....Parameterized Objects support data inheritance--a Parameterized Object inherits its structure and default values from its defining object. Any object can override the default value of various attributes of an associated Parameter. Referred to as parameter instantiation by exception, only the Parameter attributes that differ from their defaults are instantiated, and attached to the object. Parameters associated with a Parameterized Object can also be changed by the application of a modifier object, effectively overriding the default value(s) of any matching Parameters; wherein when copied from an existing parameterized object, the parameters are inherited and thus correspond to those from which it is copied) “mapping, by the control device, the set of parameters associated with the newly created loop object to a corresponding set of parameters associated with the existing feedback loop;” ([col 4 line 24] Such apparatus can automatically establish parameter-to-parameter connections of selected objects by comparing the types of those parameters with valid pairings identified in a connection object. To continue the above example, once a relationship is validated between AIN and PID objects and once the nature of that relationship (source/sink) is determined, an apparatus according to this aspect of the invention can form a connection or relationship between the PNT (point) output of the AIN object and the MEAS (measurement) input of the PID object; [col 4 line 45] the invention provide apparatus as described above in which establishment of certain connections (e.g., "master" connections) between parameters automatically causes others ("slave" connections) to be established. By way of example, once a connection is established between the PNT parameter of an AIN object and the MEAS input parameter of a PID object, "slave" connections are made between related parameter pairs (e.g., low and high scale parameters) of these objects. Slave connections are automatically updated or destroyed when the corresponding master connection is updated or destroyed; wherein connecting and mapping are considered the same thing, as it is the establishment of relationships between the physical objects and the digital representations; [col 122 line 52] A Tag List Row represents a physical I/O connection point on an FBM Module. It's primary function is to map I/O points to Block I/O parameters, such a an AIN MEAS input parameter) “and monitoring, by the control device, the existing feedback loop” ([col 9 line 53] The algorithm 28 is exercised by controller 10A to control process 12A. The algorithm 28 includes blocks or other entities 29, 30, 32, that model field devices, control devices and other elements within process 12A and that monitor and/or control the states and interactions between those entities; [col 9 line 54] The algorithm 28 includes blocks or other entities 29, 30, 32, that model field devices, control devices and other elements within process 12A and that monitor and/or control the states and interactions between those entities) “wherein monitoring the existing feedback loop includes detecting an error within the HVAC system and tuning the parameters associated with the existing feedback loop experiencing the error” ([col 1 line 27] The terms "control" and "control systems" refer to the control of a device or system by monitoring one or more of its characteristics. This is used to insure that output, processing, quality and/or efficiency remain within desired parameters over the course of time. In many control systems, digital data processing or other automated apparatus monitor a device, process or system and automatically adjust its operational parameters. In other control systems, such apparatus monitor the device, process or system and display alarms or other indicia of its characteristics, leaving responsibility for adjustment to the operator; [col 82 line 25] Using the dialog presented in FIG. 77, users can connect Block parameters in Simple Loops and Template-Derived Loops to parameters in other Blocks in the loop, parameters in blocks outside of the loop, I/O points from a Tag List, or "expose" the parameter as a tuning parameter of the loop. When the user is making connections within a Loop Template or Composite Block Definition, the connection definition portion of the Connection Dialog looks like FIG. 78. Users can only make internal connections or expose parameters as tuning parameters for templates and definitions. FIG. 79 shows the connection definition portion of the dialog when the user has decided to expose a parameter as a tuning parameter or for external connection for a Composite Block... Users may select "Edit Parameters . . . " from the context menu of any block. This brings up the property sheet for the block as shown in FIG. 70. From the Parameter Property Sheet, the user can modify values for the Parameters of the selected Block. For Composite Blocks and Template-derived Loops, the user is presented with a dialog like that in FIG. 81. From this dialog, the user can set values for the "exposed" parameters of any contained block.  Refer to Part 1 for a more complete description of Property sheets. The pull-down list box shown on the Composite Block Property sheet is a shortcut to navigate to all the internal Block parameters which are exposed. An alternative to this approach is to group all the exposed parameters onto separate Property sheet pages, grouped by Block. The pull-down menu is also useful to incorporate in the Property sheet for Simple Loops, as a shortcut to access Block parameters without having to navigate the Loop drawing)..

In regards to Claim 18, Dardinski discloses “The method of claim 17, wherein the information typed by the user includes a name and a description to indicate what element and zone of a facility the newly created loop object corresponds to” ([col 21 line 56] The user can create a new instance of an Object Type by selecting "New" on a pulldown menu within the definition portion of the System Hierarchy. Alternatively, a "New|Object Type" menu selection is available on any IDA application. However the user chooses to perform this task, the action can result in the display of a dialog box similar to that in FIG. 15. In this example, the user enters the new Object Type, and provides a description for the new type; wherein because the user provides the description through text, they can put any information they want into the description, including element and zone of a facility for the loop object; [col 13 line 9] In the illustrated embodiment, the minimum attribute set for a Parameter Definition is as follows: Name The unique identifier for accessing the parameter within a Parameterized Object. There cannot be more than one parameter in a Parameterized Object with the same name. This is the name used when downloading the parameter to a target machine; [col 104 line 3] A tag list can be viewed as a collection of rows, similar to a spreadsheet or relational database table. Each row contains an ordered list of items which define some aspect of a control loop (input and output hardware addresses, loop name, Block descriptions, alarm limits, etc.). [col 12 line 55] a loop could collect both blocks and connections, whereas a compound could have a separate collection of blocks for each control zone. [col 75-76] describe how parameters can be associated with different values and through logical connections to the block object that represent the control loop; wherein input and output hardware address is considered the element; Fig. 15 shows the creation of a new object with name being user editable, thus it can be edited to have a description and name to indicate the corresponding zone).  

In regards to Claim 19, Dardinski discloses “The method of claim 17, wherein the set of parameters associated with the newly created loop object includes at least one of a manipulated variable, a controlled variable, a set point reference, a proportional constant, a derivative constant, an integral constant, a maximum output, a minimum output, and action, and a bias” (Fig. 48 , 72, 73 and 75 shows PBAND for PID, which is a proportion constant; [col 75-76] describe how parameters can be associated with different values and through logical connections to the block object that represent the control loop; [col 104 line 3] A tag list can be viewed as a collection of rows, similar to a spreadsheet or relational database table. Each row contains an ordered list of items which define some aspect of a control loop (input and output hardware addresses, loop name, Block descriptions, alarm limits, etc.).

In regards to Claim 20, Dardinski discloses “The method of claim 17, wherein monitoring the existing feedback loop includes detecting faults within the HVAC system and tuning the parameters associated with the existing feedback loop experiencing a fault” ([col 79 line 18] A Parameter Group Definition maintains parameter grouping information to allow reporting or displaying parameters by selective groupings. Standard parameter groupings (such as Input/output, High/Low Alarms, Tuning) are provided for implementation standard block definitions; wherein high and low alarms are considered faults [col 103 line 61] The Tag List Editor enables the user to create, import, merge, edit and export tag lists for use in the bulk generation of control loops and Blocks. A merge combines the changes made to an external tag list into the IDA Tag List, making edits and creating and deleting objects as required. An import operation replaces the IDA Tag List with the external tag list, again editing the IDA database as necessary... A tag list can be viewed as a collection of rows, similar to a spreadsheet or relational database table. Each row contains an ordered list of items which define some aspect of a control loop (input and output hardware addresses, loop name, Block descriptions, alarm limits, etc.). Every row in a given tag list is identical in structure; i.e. each row contains the same items (parameters) in the same order as every other row. However, not all items are required to have a value assigned to them; wherein because alarm limits are editable, they can be tuned after an alarm is triggered).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cartwright et al. (US 20160282851) – describes a controller with automatic tuning in response to alarms determined by the system associated with various parameters ([0023]-[0026], [0049], etc.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             
/KENNETH M LO/           Supervisory Patent Examiner, Art Unit 2116